 1                                               THE HONORABLE RICHARD A. JONES
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     UNITED STATES OF AMERICA,                   )   No. CR15-165RAJ
 8                                               )
                       Plaintiff,                )
 9                                               )   ORDER GRANTING MOTION
                  v.                             )   TO MODIFY CONDITIONS
10                                               )   OF SUPERVISED RELEASE
     BLAKE KIRVIN,                               )
11                                               )
                       Defendant.                )
12                                               )
13
14          This matter has come before the Court on Defendant Blake Kirvin’s motion to

15   modify the conditions of his release. The Court has reviewed the motion, records, and

16   files herein.

17          IT IS NOW ORDERED that Defendant’s motion to modify the conditions of his

18   release (Dkt. #75) is GRANTED. Blake Kirvin’s term of home confinement is reduced

19   from 120 days to 90 days, to account for the 30 days that Mr. Kirvin spent in in-patient

20   treatment.

21          DATED this 25th day of March, 2020.

22
23
                                                      A
                                                      The Honorable Richard A. Jones
24                                                    United States District Judge
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO MODIFY                                            1601 Fifth Avenue, Suite 700
       CONDITIONS OF RELEASE                                        Seattle, Washington 98101
       (Blake Kirvin, CR15-165-RAJ)                                            (206) 553-1100
